Citation Nr: 0818745	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi that granted service connection for 
degenerative joint disease of the right knee and assigned a 
10 percent evaluation.  The veteran, who had active service 
from August 1969 to May 197, expressed disagreement with the 
initial evaluation assigned and began this appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran alleges entitlement to an initial 
disability rating in excess of 10 percent for his right knee 
disability because he experiences limitation of motion, 
swelling, stiffness, and problems with walking, bending, and 
squatting.  The Board notes that in March 2008 the veteran 
testified that his disability has worsened since his last VA 
examination in November 2005.  He submitted that his pain has 
increased, as well as his limitation of flexion and 
extension.  Under these circumstances the Board believes that 
the veteran should be afforded another VA examination.  

By means of an August 2004 rating decision, the veteran has 
been initially awarded service connection for right knee 
degenerative changes and assigned a 10 percent disability 
rating pursuant to the rating criteria of Diagnostic Code 
5010.  The evidence for consideration at that time reflected 
the presence of limitation of flexion of the right knee, but 
no limitation of extension.  However, subsequent medical 
records show the presence of some limitation of extension.  
The VA General Counsel has also held that separate ratings 
may be assigned in cases where a service-connected knee 
disability includes both a compensable limitation of flexion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260, and a 
compensable limitation of extension under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, provided that the degree of disability 
is compensable under each set of criteria. VAOPGCPREC 09-04, 
69 Fed. Reg. 59990 (2004).  The basis for the opinion was a 
finding that a limitation in planes of movement were each 
compensable.  Id. Accordingly, following the VA examination, 
consideration should be given to whether the veteran meets 
the criteria for separate compensable ratings for right knee 
limitation of flexion and limitation of extension. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the veteran 
has been provided notice in connection with 
this claim consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) and the decision of the United 
States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The veteran should be afforded an 
examination of his right knee to ascertain the 
severity and manifestations of his service-
connected degenerative joint disease.  Any and 
all indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the veteran's right knee in 
detail, including the degree of limitation of 
extension and the degree of limitation of 
flexion.  The examiner is further requested to 
comment on the presence or absence of flare-ups 
of pain, weakness, excessive fatigability with 
use, incoordination, painful motion and pain 
with use, and attempt to offer an opinion as to 
whether these factors produce any additional 
limitation of motion, and, if possible, in the 
additional degrees of limitation of motion.  A 
clear rationale for any opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since it 
is important "that each disability be viewed in 
relation to its history[,]" 38 C.F.R. § 4.1, 
copies of all pertinent records in the 
veteran's claims file or in the alternative, 
the claims file, must be made available to the 
examiner for review.

3.  Thereafter, the RO/AMC should consider 
whether separate ratings are warranted for 
limitation of flexion and limitation of 
extension under the guidance set forth in  
VAOPGCPREC 09-04.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



